DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on May 12, 2021 is acknowledged.  Claims 8, 10, and 14 are amended and Claim 15 is new.  Thus, 8-10 and 13-15 are pending and are further examined on the merits in the U.S. National stage application. 

Examiner’s Note
In Applicants’ reply filed on May 12, 2021 each of the independent Claims 8, 14, and 15 recite wedge-shaped blocking elements (Claim 8, line 11 and Claim 14, line 14 and Claim 15, line 20) which is the embodiment shown in Fig. 10 of the drawings. 
	As Applicants’ have amended independent Claims 8 and 13 the status indicators for these claims in Applicants’ reply (see pp. 2 and 3) need to instead read as ‘(Currently Amended)’ instead of ‘(Previously Presented)’.


Drawings
The amendments to Figs. 6 and 7 submitted with Applicants’ reply filed on May 12, 2021 are acceptable.  

The drawings are still objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
			slot 72 (¶ 0031, line 3),
			U-shaped sealing profile 70 (¶ 0031, line 3), and
			sealing face 68 (¶ 0031, line 4)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objection
Claims 8 and 14 are objected to because of the following informalities:  
		“wherein the contacting faces of each blocking element is” (Claim 8, last three lines and Claim 14) should be ‘wherein the contacting faces of each blocking element are [[
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
In Regard to Claims 8 and 14 and claims dependent thereon
	The phrase “wherein the contacting faces of each blocking element is disposed on a plane that corresponds with one of a plurality of radial directions of the rotor” is not found described/shown as such in the specification.  In contrast, Fig. 10 shows that each contacting face (62, 66 of each 52a, 52b, and 52c) of each blocking element (is disposed on a plane that corresponds with one of the radial directions of the rotor which is not what Claims 8 and 14 currently recite.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claims 8 and 14 and claims dependent thereon
	The phrase “wherein the contacting faces of each blocking element is disposed on a plane that corresponds with one of a plurality of radial directions of the rotor” in combination with Applicants’ arguments makes the claim indefinite in that Applicants not correspond to the contacting faces (both of 62, 66) of each blocking element (of 52a, 52b, and 52c, Fig. 10).  One way to obviate this rejection is to further amend the claim to recite:
		‘wherein each [[face [[

Allowable Subject Matter
Claim 15 is allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The pump as recited in independent Claim 15 including  
				“each blocking element of the plurality of blocking elements includes: a slot with a U-shaped sealing profile, wherein the U-shaped sealing profile is fitted to and sealingly abutting against the rotor collar, a sealing face extending in an axial direction of the rotor and sealingly abutting against the rotor hub, and two opposing contacting faces extending in the axial direction of the rotor, wherein the two opposing contacting faces having different angles thereby forming a wedge-shape, wherein each wedge-shaped blocking element of the plurality of wedge-shaped blocking elements is configured to independently move axially within the blocking element chamber and one of the plurality of wedge-shaped blocking elements seals against one .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on May 12, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) objections to the drawings (except where noted below), and
 		(ii) the previous 35 U.S.C. 112, first, second, and fourth paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants did not address the drawing objections (previously described in paragraph #6 in the Non-Final Rejection having notification date of February 26, 2021) 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday May 14, 2021

/Mary Davis/Primary Examiner, Art Unit 3746